 Case 3:18-cv-00110-REP Document 160 Filed 12/14/18 Page 1 of 2 PageID# 2671




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division


HENRICO COUNTY SCHOOL BOARD,
     Plaintiff,

V.                                      Civil Action No. 3:18-cv-110


GREGORY MATTHEWS, et al.,
     Defendants.


                                  ORDER


     For the reasons stated on the record during the hearing on

December 4, 2018 and the conference call on December 12, 2018, it

is hereby ORDERED that:

     (1)   By December 21, 2018, Ms. Kandise Lucas shall notify

Defendants Gregory and Toni Matthews and Plaintiff Henrico County

School Board whether she plans to disclose any expert, and Ms.

Lucas shall provide the name and topic of that expert; and

     (2) By January 3, 2019, Ms. Lucas shall serve the Matthews

and Henrico County School Board this report (in the form required

by Federal Rule of Civil Procedure 26) by any previously disclosed

expert; and

     (3) By January 21, 2019, the Matthews and Henrico County

School Board shall serve any reports (in the form required by

Federal Rule of Civil Procedure 26) by any experts that respond to

any expert called by Ms. Lucas; and

      (4) By January 21, 2019, the Matthews and Henrico County

School Board shall file any motions to exclude the expert under
 Case 3:18-cv-00110-REP Document 160 Filed 12/14/18 Page 2 of 2 PageID# 2672




Daubert v. Merrell Dow Pharmaceuticals^ Inc., 509 U.S. 579 (1993);

and


      (5) By January 28, 2019, Ms. Lucas shall serve any rebuttal

report (in the form required by Federal Rule of Civil Procedure

26) to any expert retained by the Matthews and Henrico County

School Board to respond to Ms. Lucas's expert; and

      (6) By January 28, 2019, Ms. Lucas shall file any responses

to any Daubert motion made by the Matthews and Henrico County

School Board; and

      (7) By February 4, 2019, the Matthews and Henrico County

School Board shall file any replies to any response made by Ms.

Lucas regarding any Daubert motion filed by the Matthews or Henrico

County School Board; and

      (8) A hearing shall take place on March 6, 2019 on Henrico

County School Board's motion for sanctions against the Matthews

and Ms. Lucas.


      It is so ORDERED.


                                                  /s/      lesji
                                   Robert E. Payne
                                   Senior United States District Judge



Richmond, Virginia
Date: December j 7 , 2018
